Citation Nr: 0416328	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-19 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for Hepatitis C with liver 
damage


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's spouse


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
November 1970.  The record indicates that the veteran had two 
combat tours in Vietnam, and has been awarded the Purple 
Heart, the Combat Infantry Badge, and the Army Commendation 
Medal with Combat "V."

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


REMAND

The veteran has been diagnosed with hepatitis C, apparently 
chronic, with cirrhosis.  The veteran claims that his 
hepatitis C was contracted while in military service, either 
through frequent exposure to the blood of others while in 
combat, or through the use of air guns for medical 
injections, which the veteran claims would sometimes have the 
blood of other soldiers simply wiped off prior to the air gun 
being used on him.  The veteran's service medical records 
(SMRs) indicate that he had a fever of unknown origin, viral 
syndrome in June 1969.  The veteran was afforded a VA 
examination in March 2002.  The examiner was neither asked to 
provide, nor did she provide, an opinion as to the likelihood 
that the veteran's hepatitis C was related to military 
service.  

At a January 2004 hearing before the undersigned Veterans Law 
Judge, the veteran indicated that he had been told that blood 
tests incident to a 1972 pre-employment physical examination 
at Sperry Vickers in Jackson, Mississippi had shown high 
liver enzymes, as had tests conducted by a Dr. C. while 
employed at Packard Electric in Clinton, Mississippi.  No 
records associated with such examinations and testing are in 
the claims file.  In light of the foregoing, the Board 
determines that further development is needed in order to 
adjudicate the claim.



Accordingly, this case is REMANDED, via the VA Appeals 
Management Center, for the following:

1.  The RO should contact the 
veteran and obtain the names and 
addresses of all health care 
providers, VA and non-VA, where he 
has received treatment pertaining to 
his claimed disability.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously, to include 
records from Sperry Vickers, Packard 
Electric (or their successors) and 
any physicians who may have provided 
contract medical and examination 
services to these companies.  

2.  Thereafter, the veteran should 
be afforded a VA examination by an 
appropriately qualified physician to 
determine the extent and etiology of 
the veteran's diagnosed hepatitis C 
and liver damage.  The claims 
folder, including a copy of this 
remand, must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  
All indicated testing should be 
accomplished.  If the examiner 
determines that the veteran's 
disorder is chronic, the examiner 
should, if possible, differentiate 
the veteran's cirrhosis from 
alcoholic liver disease, if present.  
The examiner should furnish an 
opinion as to the likelihood (i.e., 
whether it is unlikely, at least as 
likely as not, or more than likely) 
that any diagnosed disability is 
etiologically related to the 
veteran's period of active service.  
For purposes of the opinion, the 
veteran's testimony regarding 
possible exposure to the blood of 
others during combat (see January 9, 
2004 hearing transcript, pages 4-5) 
may be accepted.  

3.  The RO should ensure that the 
requested medical nexus opinion is 
provided.  

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002).


